Citation Nr: 1342121	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  07-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to May 6, 2009.  

REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1957 to May 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a TDIU. 

In September 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In January 2009, September 2010, and March 2011, the Board remanded the claim for additional procedural and evidentiary development and adjudicative action.  

In July 2012, the Board denied entitlement to a TDIU prior to May 6, 2009.

The Veteran appealed this issue to the United States Court of Appeals for Veterans Claims (Court).  In conjunction with a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court, in March 2013, remanded this matter to the Board for actions consistent with the JMPR.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Effective October 31, 2005, the Veteran was in receipt of service connection for generalized anxiety disorder (GAD) and major depressive disorder (MDD) secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 70 percent.

2.  Effective December 23, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, lumbar degenerative disc disease rated 20 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, moderate left knee osteoarthritis rated 10 percent disabling, moderate right knee osteoarthritis rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 80 percent.

3.  Resolving reasonable doubt in favor of the Veteran, the competent and probative evidence indicates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation as of December 23, 2005. 


CONCLUSION OF LAW

The criteria for the assignment of a TDIU from December 23, 2005 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16(b), 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the type of notice mandated by the Court in Dingess was also provided in the April 2006 letter. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, private medical records, and Social Security Administration records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded adequate VA medical examinations and opinions in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Moreover, the Veteran's attorney submitted a September 2013 report from a vocational specialist along with the appropriate waiver in support of the Veteran's claim and has identified no further outstanding evidence.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

TDIU

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Moore, 1 Vet. App. at 359, the Court noted that the following standard has been announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel  concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321. 

Effective October 31, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 70 percent.  See 38 C.F.R. § 4.25 (containing the combined rating table). 

Effective December 23, 2005, the Veteran was in receipt of service connection for GAD and MDD secondary to service-connected physical disabilities rated 40 percent disabling, bilateral hearing loss rated 30 percent disabling, lumbar degenerative disc disease rated 20 percent disabling, asbestosis rated 10 percent disabling, tinnitus rated 10 percent disabling, moderate left knee osteoarthritis rated 10 percent disabling, moderate right knee osteoarthritis rated 10 percent disabling, and an appendectomy rated zero percent disabling.  His combined disability rating was 80 percent.  Id.

Effective October 31, 2005, the Veteran had at least a 70 percent combined disability rating and a minimum of a 40 percent rating for a single disability.  As such, he met the minimum criteria for a TDIU rating under 38 C.F.R. § 4.16(a). 

The Veteran's claim for TDIU was submitted in April 2006.  The Board must determine whether the service-connected disabilities, in and of themselves, rendered the Veteran unable to secure or follow a substantially gainful occupation before May 6, 2009.  The Board notes that effective May 6, 2009, the Veteran has been in receipt of a 100 percent disability evaluation.  Therefore, consideration of a TDIU rating from May 6 ,2009 is moot.  In view of the foregoing, the issue for consideration at this time is whether the Veteran is entitled to a TDIU prior to May 6, 2009 and the issue has been so characterized on the title page.

VA and private treatment records dated between January 2005 and November 2005 show treatment for depression, anxiety and PTSD.  While those records show treatment for symptoms related to the psychiatric disorder, there is no evidence related to the Veteran's employment status in those records.

At the time of an October 2005 VA respiratory examination, the examiner indicated that the problem associated with the Veteran's asbestosis was dyspnea.  The disability was noted to have no impact upon daily activities.  The Veteran was noted to be unemployed at that time.  At the time of a May 2006 VA knee examination, the Veteran's knees were noted to give him problems with squatting, kneeling, and walking long distances.  He indicated that the Veteran would be rated as a community ambulatory without the aid of an orthopedic assistive device, but this was secondary to his back.  At the time of a May 2006 VA back examination, the Veteran's back was noted to give him problems with standing for a protracted period of time, walking long distances, and precluded any bending, stooping, or lifting.  A July 2006 VA psychiatric examination revealed that there was no evidence that the Veteran's psychiatric symptoms would have a negative impact upon employment. The examiner noted the Veteran was retired.  In an addendum, the examiner indicated that the Veteran reported that he was retired from the military and worked briefly as a plant manager before becoming self-employed raising horses on his own ranch and doing some farming as well as breeding birds. The Veteran reported slowly decreasing those activities and that he was no longer employed but the date of retirement was unknown.

On his April 2006 TDIU application, the Veteran indicated that he was last employed in 1981 as a plant manager.  He reported that he had finished high school and had had two years of college education.  The Veteran stated that he had had Hotel-Motel Management training at Daytona Beach Community College in 1980-1981.  He also reported that he had been performing self-employed farm work, earning approximately $250 per month in the past five years.  

In November 2007, a VA examiner indicated that the Veteran had trouble balancing and walking and used a cane.  Apparently, this was associated with a 2002 stroke.  In November 2007, the Veteran reported memory problems and difficulty recalling new information.  These complaints were not attributed to any service-connected disability. 

At his September 2008 hearing, the Veteran testified that he could no longer do yard work and had to give up his home with a garden in favor of a condominium.  He also testified that his depression made him reluctant to engage in activities outside the home.  He indicated that his breathing limited his ability to walk.  The Veteran stated that his depression made functioning hard and that he relied on his wife to drive him places. 

In May 2009, a VA examiner opined that the Veteran's service-connected knee and spine disabilities as well as asbestosis did not preclude sedentary work.  In November 2009, a VA examiner opined, in essence, that before a 100 percent disability rating for service-connected GAD with major depressive disorder was assigned effective May 6, 2009, the Veteran's psychiatric symptoms were mild and transient and employment would have been limited only during periods of significant stress, which was well controlled with medication.

At the time of a December 2010 VA examination, the VA examiner indicated that the Veteran's tinnitus, hearing loss, arthritis and scars would not affect his ability to engage in any physical and/or sedentary work.  The examiner indicated that the Veteran's service-connected arthritis of the spine and asbestosis would affect his ability to do strenuous labor but would not affect his ability to do light physical or sedentary work.  He noted that the conditions which rendered the Veteran unable to secure or follow substantially gainful employment were his nonservice-connected stroke with residuals of poor balance and dementia.  

As noted above, the Board denied entitlement to a TDIU in the July 2012 Board decision.  In the JMPR, the parties indicated that while the Board noted that the Veteran had been found to be able to do sedentary work, there was no indication as to how sedentary work would be possible given the Veteran's background.  The parties noted that the Board failed to discuss the Veteran's work experience or education.  The parties further observed that the medical evidence of record indicated that the Veteran had, subsequent to military retirement, worked briefly as a plant manager and then became self-employed raising horses as well as doing some farming.  

In conjunction with the appeal, the Veteran's attorney had a report prepared by D. P., a vocational expert in September 2013 regarding the Veteran's employability prior to May 6, 2009.  Mr. P. indicated that he had completely reviewed the Veteran's claims folder and conducted a phone interview with the Veteran in conjunction with the report.  He noted the Veteran's service-connected disabilities and also identified other nonservice-connected disabilities.  

Mr. P. indicated that the Veteran reported working as a plant manager for a few years after service but found the job very difficult in that he had to work with others and it required a lot of standing and walking which was very difficult.  The Veteran indicated he left that job to raise horses and breed animals for his farm.  He enjoyed this work but he started to get weaker around 1981 and could not keep up with the physical demands of these tasks.  As a result of this he sold his business and farm and moved into a condominium.  The Veteran reported having always done physical work and denied having any type of training for office work.  Mr. P indicated that the Veteran's work experience would best be described in the work profile of heavy equipment technician/horse farm owner/bird breeder.  Dr. P. noted that while the May 2009 VA examiner indicated that the Veteran could perform sedentary work, what was paramount was whether the Veteran possessed the industrial history and education to qualify for obtaining and retaining substantially gainful sedentary-level employment.  He noted that the Veteran reported a history of physically manual semi-skilled and skilled vehicle maintenance and animal breeding.  He stated that taking into consideration the level of academic achievement and work history, it was his opinion that the Veteran did not possess the industrial history and education to qualify for obtaining or sustaining work consistent with sedentary activity.  

He indicated that in considering the Veteran's failed attempt to work as a plant manager due to symptoms related to his service-connected disabilities, especially the symptoms related to the lumbar disc disease and osteoarthritis of the knees, and the fact that he made the decision to stop his "sheltered employment" due to the symptoms of the service-connected disabilities, it was his opinion that his period of unemployability began back as far as 1981 when he decided to sell his business and farm.  

While the Board notes that the VA examiners have indicated that the Veteran's service-connected disabilities would not have prevented sedentary employment, given the Veteran's education and more importantly his work history, the Veteran does not have the requisite experience or training to perform sedentary employment.  As noted by the vocational expert, such training/education is paramount in determining whether sedentary employment is feasible.

As the Veteran's service-connected disabilities have been shown to prevent all types of employment other than sedentary employment, and as the Veteran has not been shown to have the requisite training/skills to perform sedentary employment, as evidenced by his past work history, a TDIU is warranted based upon his service-connected disabilities from December 23, 2005, the effective dates of service connection for the Veteran's low back and knee disorders, which the vocational expert has found as the primary causes of the Veteran's unemployability.  An effective date for a TDIU prior to this time is not warranted. 


ORDER

Entitlement to a TDIU from December 23, 2005, is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


